

117 HRES 85 RH: Providing for consideration of the bill (H.R. 447) to amend the Act of August 16, 1937 (commonly referred to as the “National Apprenticeship Act”) and expand the national apprenticeship system to include apprenticeships, youth apprenticeships, and pre-apprenticeship registered under such Act, to promote the furtherance of labor standards necessary to safeguard the welfare of apprentices, and for other purposes; providing for consideration of the concurrent resolution (H. Con. Res. 11) establishing the congressional budget for the United States Government for fiscal year 2021 and setting forth the appropriate budgetary levels for fiscal years 2022 through 2030; and for other purposes.
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 3117th CONGRESS1st SessionH. RES. 85[Report No. 117–3]IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Morelle, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 447) to amend the Act of August 16, 1937 (commonly referred to as the National Apprenticeship Act) and expand the national apprenticeship system to include apprenticeships, youth apprenticeships, and pre-apprenticeship registered under such Act, to promote the furtherance of labor standards necessary to safeguard the welfare of apprentices, and for other purposes; providing for consideration of the concurrent resolution (H. Con. Res. 11) establishing the congressional budget for the United States Government for fiscal year 2021 and setting forth the appropriate budgetary levels for fiscal years 2022 through 2030; and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 447) to amend the Act of August 16, 1937 (commonly referred to as the “National Apprenticeship Act”) and expand the national apprenticeship system to include apprenticeships, youth apprenticeships, and pre-apprenticeship registered under such Act, to promote the furtherance of labor standards necessary to safeguard the welfare of apprentices, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor; (2) the further amendments described in section 2 of this resolution; (3) the amendments en bloc described in section 3 of this resolution; and (4) one motion to recommit. 2.After debate pursuant to the first section of this resolution, each further amendment printed in part B of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 3 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 3.It shall be in order at any time after debate pursuant to the first section of this resolution for the chair of the Committee on Education and Labor or his designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 4.All points of order against the further amendments printed in part B of the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived. 5.Upon adoption of this resolution it shall be in order to consider in the House the concurrent resolution (H. Con. Res. 11) establishing the congressional budget for the United States Government for fiscal year 2021 and setting forth the appropriate budgetary levels for fiscal years 2022 through 2030. All points of order against consideration of the concurrent resolution are waived. The amendment printed in part C of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The concurrent resolution, as amended, shall be considered as read. All points of order against provisions in the concurrent resolution, as amended, are waived. The previous question shall be considered as ordered on the concurrent resolution, as amended, and on any further amendment thereto, to adoption without intervening motion or demand for division of the question except three hours of debate, with two hours equally divided and controlled by the chair and ranking minority member of the Committee on the Budget and one hour, on the subject of economic goals and policies, equally divided and controlled by Representative Beyer of Virginia and Representative Schweikert of Arizona or their respective designees. 6.Rule XXVIII shall not apply with respect to the adoption by the House of a concurrent resolution on the budget for fiscal year 2021. 7.House Resolution 73 is hereby adopted. 8.(a)Clause 3(g)(3)(C) of rule II is amended to read as follows:(C)Upon receipt of an appeal pursuant to subdivision (B), the Committee on Ethics shall have a period of 30 calendar days or five legislative days, whichever is later, to consider the appeal. The fine will be upheld unless the appeal is agreed to by a majority of the Committee. Upon a determination regarding the appeal or if no appeal has been filed at the expiration of the period specified in subdivision (B), the chair of the Committee on Ethics shall promptly notify the Member, Delegate, or the Resident Commissioner, the Speaker, the Sergeant-at-Arms, and the Chief Administrative Officer, and shall make such notification publicly available. The Speaker shall promptly lay such notification before the House. .(b)Section 4(a)(2) of House Resolution 38 is amended to read as follows: (2)a fine imposed pursuant to this section shall be treated as though imposed under clause 3(g) of rule II, and shall be administered as though pursuant to clause 4(d) of rule II, except that if a Member, Delegate, or Resident Commissioner files an appeal under clause 3(g)(3)(B) of rule II prior to the date on which the Committee on Ethics has adopted written rules, the period for the Committee’s consideration of the appeal under clause 3(g)(3)(C) of rule II shall begin on the date on which the chair of the Committee notifies the Member, Delegate, or Resident Commissioner that the Committee has adopted such rules. .9.Section 5 of House Resolution 8, agreed to January 4, 2021 (as amended by House Resolution 41, agreed to January 13, 2021), is amended by striking “February 11” each place that it appears and inserting “March 12”.February 2, 2021Referred to the House Calendar and ordered to be printed